DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-6 are pending in this application.Claim 1 is presented as currently amended claims.
Claims 2-4 are presented as previously amended or original claims.
Claims 5-6 are newly presented.
No claims are cancelled.
Examiner's Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants’ definition which is not specifically set forth in the claims.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes (US 9811085 B1) in view of Chen et al. (US 20200311846 A1) (hereinafter Chen) in further view of Hayakawa (US 20190054927 A1). As regards the individual claims:
Regarding claim 1, Hayes teaches an:
autonomous driving vehicle management system (Hayes: Clm. 001; parking analysis system [for] autonomous and non-autonomous vehicles)
However, Hayes does not explicitly teach:
for providing a user with an autonomous driving vehicle that is capable of autonomous driving at a plurality of autonomous driving allowable areas respectively associated with a plurality of parking stations; however, Chen does teach:
for providing a user with an autonomous driving vehicle that is capable of autonomous driving at a plurality of autonomous driving allowable areas respectively associated with a plurality of parking stations(Chen: ¶ 036; The designated pickup and drop-off locations may be determined based on an ability of the autonomous transportation provider vehicle to perform driving maneuvers . . . In some examples, the ability of the autonomous transportation provider vehicle to perform driving maneuvers in an area surrounding the pickup and/or drop-off locations may enable the autonomous transportation provider vehicles to effectively and efficiently pickup and/or drop off the transportation requestor.) (Chen: ¶ 052; In some examples, geographic zone determination module 722 may determine geographic zones within a geographic area in which autonomous transportation provider vehicles may provide transportation services)( Chen: ¶ 032; In some examples, certain pickup and drop-off locations may be accessible to certain vehicles and not accessible to other vehicles. For example, pickup and drop-off locations 201(1), 201(2), 201(4), and 201(5) may be accessible by vehicle 202, whereas pickup and drop-off location 201(3) may be inaccessible to vehicle 202. As another example, pickup and drop-off locations 201(3) and 201(5) may be accessible by vehicle 203, whereas pickup and drop-off location 201(1), 201(2), and 201(4) may be inaccessible to vehicle 203.)
The use of a known technique to improve similar systems in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both the modified Hayes device and Chens’s base devices are similar systems designed for the facilitation of picking and up and dropping off autonomous vehicle passengers, but Chen’s systems has been improved by recognizing the possibility of defining and considering autonomy enabled and prohibited zones. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Chens’s known improvement to Hayes‘s known system and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately and that the combination would prevent the autonomous vehicle from attempting to enter prohibited areas.
Hayes further teaches:
the system comprising a vacancy situation acquisition unit configured to acquire a vacancy situation at the parking stations (Hayes: Col. 6, ln 22-38; the parking inventory module 153 may retrieve current parking availability data from parking inventory database 154 and match the available inventory to one or more requests for a parking location [further] the parking inventory module 153 may be configured to receive data associated with available parking locations (e.g., GPS or other location information, time and/or date of availability, and the like), for instance, from one or more owners or users associated with the parking locations, may determine or receive a cost associated with parking in the various parking locations, and/or may assist in providing one or more recommended parking locations)
Chen further teaches:
a drop-off available area specifying unit configured to specify a drop-off available area where the autonomous driving vehicle can be dropped off based on (Chen: ¶ 032; designated pickup and drop-off locations 201(1) to 201(n) may be determined using any suitable method. The designated pickup and drop-off locations may be static or may change dynamically based on the variables disclosed below. The designated pickup and drop-off locations may be determined based on, without limitation, characteristics of the autonomous transportation provider vehicles, road surface characteristics of pickup and drop-off locations, road surface characteristics of road segments in geographic area 120, characteristics of the transportation requestor, vehicle traffic density in the area surrounding the pickup and drop-off locations, pedestrian traffic density in the area surrounding the pickup and drop-off locations, an ability to perform driving maneuvers, weather conditions, a time of day, a day of the week, proximity to transportation requestors, or a combination thereof.)
Hayes further teaches:
the vacancy situation acquired by the vacancy situation acquisition unit (Hayes: Col. 6, ln 22-38; the parking inventory module 153 may retrieve current parking availability data from parking inventory database 154 and match the available inventory to one or more requests for a parking location [further] the parking inventory module 153 may be configured to receive data associated with available parking locations (e.g., GPS or other location information, time and/or date of availability, and the like), for instance, from one or more owners or users associated with the parking locations, may determine or receive a cost associated with parking in the various parking locations, and/or may assist in providing one or more recommended parking locations)
Chen further teaches:
and the autonomous driving allowable area (Chen: ¶ 036; The designated pickup and drop-off locations may be determined based on an ability of the autonomous transportation provider vehicle to perform driving maneuvers . . . In some examples, the ability of the autonomous transportation provider vehicle to perform driving maneuvers in an area surrounding the pickup and/or drop-off locations may enable the autonomous transportation provider vehicles to effectively and efficiently pickup and/or drop off the transportation requestor.) (Chen: ¶ 052; In some examples, geographic zone determination module 722 may determine geographic zones within a geographic area in which autonomous transportation provider vehicles may provide transportation services)( Chen: ¶ 032; Geographic area 120 may have designated locations in which transportation requestors may be picked up or dropped off in the course of autonomous transportation provider vehicles providing transportation services. Geographic area 120 may have designated pickup and drop-off locations 201(1) to 201(n). The location of designated pickup and drop-off locations 201(1) to 201(n) may be determined based on the ability of the transportation management system to efficiently and effectively match transportation requests with autonomous transportation provider vehicles in geographic area 120 using the designated pickup and drop-off locations) ( Chen: Fig. 3; [showing allowable areas])

    PNG
    media_image1.png
    698
    494
    media_image1.png
    Greyscale

Hayes further teaches:
an information providing unit configured to provide the user with information relating to the drop-off available area specified by the drop-off available area specifying unit (Hayes: Col. 20, lns. 46-67, Col. 21, lns 01-07; user interface 700 [allows user to] select a maximum distance he or she is willing to walk from the parking location to his or her destination [for use by drop-off available area specifying unit] in making parking recommendations [and] user interface 800 providing a parking recommendation. The interface includes the address of the recommended parking location, as well as a cost associated with the recommended parking location) (Hayes: Fig. 007 and 008).

    PNG
    media_image2.png
    723
    402
    media_image2.png
    Greyscale

a vehicle return control unit configured to cause the autonomous driving vehicle dropped off in the drop-off available area to move from the drop-off available area to the parking station associated with the drop-off available area by autonomous driving (Hayes: Col. 19, lns. 3-11; if the request for parking was received from an autonomous vehicle [and] generate instructions to travel to the recommended parking location. In step 518, the generated instructions may be transmitted to the autonomous vehicle via the autonomous vehicle control computing device 140. Transmission of the instructions may cause the autonomous vehicle to travel to the recommended parking location in step 519.)
Chen further teaches:
and a display control unit configured to display an image indicating a plurality of autonomous driving allowable areas, indicating one or more of the autonomous driving allowable areas as drop- off available areas (Chen: ¶ 040; Geographic area 120 may include any number of geographic zones and the geographic zones may extend over any and all areas within geographic area 120 and/or outside of geographic area 120. Geographic zones 300(1) to 300(n) may include a perimeter (e.g., geofence) of any shape in which autonomous transportation provider vehicles may provide transportation services. Geographic zones 300(1) to 300(n) may be determined using any suitable method and may be displayed on a map such as the map of FIG. 3. . . . Pickup and drop-off locations 201(1) to 201(n) may be located within any of geographic zones 300(1) to 300(n) or in multiple geographic zones.) ( Chen: Fig. 3; [showing allowable areas and drop off points])
However, neither Hayes nor Chen explicitly teach:
and emphasizing the drop-off available area having a greater number of vacancies; but Hayakawa does teach:
and emphasizing the drop-off available area having a greater number of vacancies (Hayakawa: ¶ 149; the first parking space estimated not to satisfy the parking condition can be displayed in the second display form, which is relatively inconspicuous than the first display form, thereby to notify the driver that the first parking space will be no longer the most suitable parking space)
The use of a known technique to improve similar systems in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both the modified Hayes device and Hayakawa base devices are similar systems designed for the facilitation of picking and up and dropping off autonomous vehicle passengers, but Hayakawa system has been improved by clearly emphasizing the parking area with the greatest number of parking spaces. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Hayakawa’s known improvement to Hayes‘s known system and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately and that the combination would improve the user experience by reducing the amount of time searching the screen for the best parking area, which improves driver attention. 
Regarding claim 2, as detailed above, Hayes as modified by Chen as modified by Hayakawa teach the invention as detailed with respect to claim 1. Hayes further teaches:
a position recognition unit configured to recognize a vehicle position of the autonomous driving vehicle (Hayes: Col 7, lns 46-50; A Global Positioning System (GPS), locational sensors positioned inside the vehicles 210 and 220, and/or locational sensors or devices external to the vehicles 210 and 220 may be used determine the route, lane position, and other vehicle position/location data.)
wherein the drop-off available area specifying unit is configured to acquire information on a distance to empty of the autonomous driving vehicle on which the user is riding (Hayes: Col. 17, lns. 43-64; maintenance issue may be detected [including, inter alia,] fuel [after which] the parking analysis server may evaluate the maintenance information and may revise a parking recommendation based on the maintenance information. For instance, the parking analysis system may identify one or more potential parking locations at which the maintenance issue can be addressed [including where] fuel may be obtained)
and to specify the drop-off available area based on the vacancy situation (Hayes: Col. 6, ln 22-38; the parking inventory module 153 may retrieve current parking availability data from parking inventory database 154 and match the available inventory to one or more requests for a parking location [further] the parking inventory module 153 may be configured to receive data associated with available parking locations (e.g., GPS or other location information, time and/or date of availability, and the like), for instance, from one or more owners or users associated with the parking locations, may determine or receive a cost associated with parking in the various parking locations, and/or may assist in providing one or more recommended parking locations)
the vehicle position (Hayes: Col. 4 38-54; parking analysis module 113 may evaluate the data collected and retrieved and may identify one or more recommended parking locations (e.g., via address, GPS location information, or the like) to recommend to a vehicle and/or driver. The recommended parking location may be determined and transmitted to a user computing device 160 associated with the vehicle)
and the information on the distance to empty (Hayes: Col. 17, lns. 43-64; maintenance issue may be detected [including, inter alia,] fuel [after which] the parking analysis server may evaluate the maintenance information and may revise a parking recommendation based on the maintenance information. For instance, the parking analysis system may identify one or more potential parking locations at which the maintenance issue can be addressed [including where] fuel may be obtained)
Regarding claim 3, as detailed above, Hayes as modified by Chen as modified by Hayakawa teach the invention as detailed with respect to claim 1. Hayes further teaches:
wherein the drop-off available area specifying unit is further configure to, among a plurality of drop-off available areas, specify a drop-off available area having a shorter distance from the autonomous driving vehicle (Hayes: Col. 14, lns. 49-53; the system may automatically modify preferences to include a fewer number of blocks or shorter walk to the destination. In some examples, a user may have an option to opt out of automatic modification of one or more preferences).
Regarding claim 4, as detailed above, Hayes as modified by Chen as modified by Hayakawa teach the invention as detailed with respect to claim 1. Chen further teaches:
wherein the drop-off available area specifying unit is further configured to, specify an overlapping area in which a plurality of autonomous driving allowable areas overlap, as the drop-off available area (Chen: ¶¶ 039-040; pickup and drop-off locations may be determined based on [inter alia] proximity to areas having a high demand for transportation requests [furthermore t]he designated pickup and drop-off locations may be determined based on proximity to locations in which a level of transportation requests is over a threshold level. FIG. 3 is an illustration of geographic zones designated for autonomous transportation provider vehicle travel in a geographic area. Referring to FIG. 3, geographic area 120 may include geographic zones 300(1) to 300(n) in which autonomous transportation provider vehicles may travel and provide transportation services.[further these] zones 300(1) to 300(n) may be located in isolation from one another or may overlap partially or completely.)
Regarding claim 5, as detailed above, Hayes as modified by Chen as modified by Hayakawa teach the invention as detailed with respect to claim 2. Hayes further teaches:
wherein the drop-off available area specifying unit is further configured to specify the drop-off available by determining whether or not the autonomous driving vehicle dropped off in the drop- off available area can reach the parking station based on the vacancy situation (Hayes: Col. 6, ln 22-38; the parking inventory module 153 may retrieve current parking availability data from parking inventory database 154 and match the available inventory to one or more requests for a parking location [further] the parking inventory module 153 may be configured to receive data associated with available parking locations (e.g., GPS or other location information, time and/or date of availability, and the like), for instance, from one or more owners or users associated with the parking locations, may determine or receive a cost associated with parking in the various parking locations, and/or may assist in providing one or more recommended parking locations)
and the information on the distance to empty (Hayes: Col. 17, lns. 43-64; maintenance issue may be detected [including, inter alia,] fuel [after which] the parking analysis server may evaluate the maintenance information and may revise a parking recommendation based on the maintenance information. For instance, the parking analysis system may identify one or more potential parking locations at which the maintenance issue can be addressed [including where] fuel may be obtained)
Regarding claim 6, as detailed above, Hayes as modified by Chen as modified by Hayakawa teach the invention as detailed with respect to claim 5. Chen further teaches:
wherein the drop-off available area specifying unit is further configured to specify the drop-off available area as a set of locations within the autonomous driving allowable area from which the autonomous vehicle can reach the parking station associated with the autonomous driving allowable area (Chen: ¶ 036; The designated pickup and drop-off locations may be determined based on an ability of the autonomous transportation provider vehicle to perform driving maneuvers. For example, the autonomous transportation provider vehicle may be able to pull in to a designated pickup location, pull out of a designated pickup location, change lanes to pull in and/or pull out of a designated pickup or drop-off location, perform a parallel park maneuver, perform a perpendicular park maneuver, perform a K-turn maneuver, or a combination thereof.)
Response to Arguments
Applicant's remarks filed May 23, 2022 have been fully considered.
Applicant’s arguments with respect to claim 1 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The above rejection of claim 1 further includes Hayakawa (US 20190054927 A1) which does disclose a parking system “emphasizing the drop-off available area having a greater number of vacancies.”
Applicant’s arguments that dependent claims 5 and 6 are novel based upon their dependency on novel claim 1 are moot based upon the rejection of claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Obayashi et al. (US 20200160710 A1) which discloses parking assist system that uses integrated parking lot sensors to notify autonomous vehicles to an available position for enabling the entry or the exit of the assisted vehicle. Also made of record is Watanabe (US 20190113357 A1) which discloses a alighting position setting device includes an option presentation unit configured to present an occupant of a vehicle with multiple options set in advance relating to a request for an alighting position considering possible parking locations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES PALL whose telephone number is (571)272-5280. The examiner can normally be reached M-F 9:30 - 18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.P./               Examiner, Art Unit 3663                                                            /MACEEH ANWARI/                                                                                                                      Primary Examiner, Art Unit 3663